 1   KILPATRICK TOWNSEND & STOCKTON LLP
     GREGORY S. GILCHRIST (State Bar No. 111536)
 2   ggilchrist@kilpatricktownsend.com
     SOPHY MANES (State Bar No. 287583)
 3   smanes@kilpatricktownsend.com
     Two Embarcadero Center, Suite 1900
 4   San Francisco, CA 94111
     Telephone: 415 576 0200
 5   Facsimile: 415 576 0300

 6   Attorneys for Defendant/Counterclaimant
     THE WINE GROUP LLC
 7
     DICKENSON, PEATMAN & FOGARTY
 8   J. SCOTT GERIEN (State Bar No. 184728)
     sgerien@dpf-law.com
 9   JOY L. DURAND (State Bar No. 245413)
     jdurand@dpf-law.com
10   1455 First Street, Suite 201
     Napa, CA 94559
11   Telephone: 707 252 7122
     Facsimile: 707 255 6876
12
     Attorneys for Plaintiff/Counterdefendant
13   JAM CELLARS, INC.

14                                UNITED STATES DISTRICT COURT

15                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

16                                         OAKLAND DIVISION

17   JAM CELLARS, INC.,                                 Case No. 4:19-cv-01878-HSG

18                  Plaintiff,                          STIPULATED PROTECTIVE ORDER FOR
                                                        LITIGATION INVOLVING HIGHLY
19          v.                                          SENSITIVE CONFIDENTIAL INFORMATION
                                                        AND/OR TRADE SECRETS
20   THE WINE GROUP LLC,

21                  Defendant.                          Complaint Filed:       April 8, 2019

22   AND RELATED COUNTERCLAIMS                          JURY TRIAL DEMANDED

23   1.     PURPOSES AND LIMITATIONS
24          Disclosure and discovery activity in this action are likely to involve production of
25   confidential, proprietary, or private information for which special protection from public disclosure
26   and from use for any purpose other than prosecuting this litigation is warranted. Accordingly, the
27   parties hereby stipulate to and petition the court to enter the following Stipulated Protective Order.
28   The parties acknowledge that this Order does not confer blanket protections on all disclosures or

     STIPULATED PROTECTIVE ORDER                                                                   -1-
     CASE NO. 4:19-CV-01878-HSG
 1   responses to discovery and that the protection it affords from public disclosure and use extends only

 2   to the limited information or items that are entitled to confidential treatment under the applicable

 3   legal principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

 4   Stipulated Protective Order does not entitle them to file confidential information under seal; Civil

 5   Local Rule 79-5 sets forth the procedures that must be followed and the standards that will be

 6   applied when a party seeks permission from the court to file material under seal.

 7   2.      DEFINITIONS

 8           2.1     Challenging Party: a Party or Non-Party that challenges the designation of

 9   information or items under this Order.

10           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it is

11   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

12   Civil Procedure 26(c).

13           2.3     Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well

14   as their support staff).

15           2.4     Designated House Counsel: House Counsel who seek access to “HIGHLY

16   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information in this matter.

17           2.5     Designating Party: a Party or Non-Party that designates information or items that it

18   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “HIGHLY

19   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

20           2.6     Disclosure or Discovery Material: all items or information, regardless of the

21   medium or manner in which it is generated, stored, or maintained (including, among other things,

22   testimony, transcripts, and tangible things), that are produced or generated in disclosures or

23   responses to discovery in this matter.

24           2.7     Expert: a person with specialized knowledge or experience in a matter pertinent to

25   the litigation who (1) has been retained by a Party or its counsel to serve as an expert witness or as a

26   consultant in this action, (2) is not a past or current employee of a Party or of a Party’s competitor,

27   and (3) at the time of retention, is not anticipated to become an employee of a Party or of a Party’s

28   competitor.

     STIPULATED PROTECTIVE ORDER                                                                  -2-
     CASE NO. 4:19-CV-01878-HSG
 1          2.8     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or

 2   Items: extremely sensitive “Confidential Information or Items,” disclosure of which to another

 3   Party or Non-Party would create a substantial risk of serious harm that could not be avoided by less

 4   restrictive means.

 5          2.9     House Counsel: attorneys who are employees of a party to this action. House

 6   Counsel does not include Outside Counsel of Record or any other outside counsel.

 7          2.10    Non-Party: any natural person, partnership, corporation, association, or other legal

 8   entity not named as a Party to this action.

 9          2.11    Outside Counsel of Record: attorneys who are not employees of a party to this

10   action but are retained to represent or advise a party to this action and have appeared in this action

11   on behalf of that party or are affiliated with a law firm which has appeared on behalf of that party.

12          2.12    Party: any party to this action, including all of its officers, directors, employees,

13   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

14          2.13    Producing Party: a Party or Non-Party that produces Disclosure or Discovery

15   Material in this action.

16          2.14    Professional Vendors: persons or entities that provide litigation support services

17   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing,

18   storing, or retrieving data in any form or medium) and their employees and subcontractors.

19          2.15    Protected Material: any Disclosure or Discovery Material that is designated as

20   “CONFIDENTIAL,” or as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

21          2.16    Receiving Party: a Party that receives Disclosure or Discovery Material from a

22   Producing Party.

23   3.     SCOPE
24          The protections conferred by this Stipulation and Order cover not only Protected Material

25   (as defined above), but also (1) any information copied or extracted from Protected Material; (2) all

26   copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,

27   conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

28   However, the protections conferred by this Stipulation and Order do not cover the following

     STIPULATED PROTECTIVE ORDER                                                                  -3-
     CASE NO. 4:19-CV-01878-HSG
 1   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

 2   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

 3   publication not involving a violation of this Order, including becoming part of the public record

 4   through trial or otherwise; and (b) any information known to the Receiving Party prior to the

 5   disclosure or obtained by the Receiving Party after the disclosure from a source who obtained the

 6   information lawfully and under no obligation of confidentiality to the Designating Party. Any use of

 7   Protected Material at trial shall be governed by a separate agreement or order.

 8   4.     DURATION

 9          Even after final disposition of this litigation, the confidentiality obligations imposed by this

10   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

11   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

12   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion

13   and exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the

14   time limits for filing any motions or applications for extension of time pursuant to applicable law.

15   5.     DESIGNATING PROTECTED MATERIAL

16          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or

17   Non-Party that designates information or items for protection under this Order must take care to

18   limit any such designation to specific material that qualifies under the appropriate standards. To the

19   extent it is practical to do so, the Designating Party must designate for protection only those parts of

20   material, documents, items, or oral or written communications that qualify – so that other portions

21   of the material, documents, items, or communications for which protection is not warranted are not

22   swept unjustifiably within the ambit of this Order.

23          Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown

24   to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily

25   encumber or retard the case development process or to impose unnecessary expenses and burdens

26   on other parties) expose the Designating Party to sanctions.

27          If it comes to a Designating Party’s attention that information or items that it designated for

28   protection do not qualify for protection at all or do not qualify for the level of protection initially

     STIPULATED PROTECTIVE ORDER                                                                    -4-
     CASE NO. 4:19-CV-01878-HSG
 1   asserted, that Designating Party must promptly notify all other parties that it is withdrawing the

 2   mistaken designation.

 3          5.2     Manner and Timing of Designations. Except as otherwise provided in this Order

 4   (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise stipulated or ordered,

 5   Disclosure or Discovery Material that qualifies for protection under this Order must be clearly so

 6   designated before the material is disclosed or produced.

 7          Designation in conformity with this Order requires:

 8                  (a) for information in documentary form (e.g., paper or electronic documents, but

 9   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party

10   affix the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES

11   ONLY” to each page that contains protected material. If only a portion or portions of the material

12   on a page qualifies for protection, the Producing Party also must clearly identify the protected

13   portion(s) (e.g., by making appropriate markings in the margins) and must specify, for each portion,

14   the level of protection being asserted.

15          A Party or Non-Party that makes original documents or materials available for inspection

16   need not designate them for protection until after the inspecting Party has indicated which material

17   it would like copied and produced. During the inspection and before the designation, all of the

18   material made available for inspection shall be deemed “HIGHLY CONFIDENTIAL –

19   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the documents it wants

20   copied and produced, the Producing Party must determine which documents, or portions thereof,

21   qualify for protection under this Order. Then, before producing the specified documents, the

22   Producing Party must affix the appropriate legend (“CONFIDENTIAL” or “HIGHLY

23   CONFIDENTIAL – ATTORNEYS’ EYES ONLY”) to each page that contains Protected Material.

24   If only a portion or portions of the material on a page qualifies for protection, the Producing Party

25   also must clearly identify the protected portion(s) (e.g., by making appropriate markings in the

26   margins) and must specify, for each portion, the level of protection being asserted.

27                  (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

28   Designating Party or its Counsel identify on the record, before the close of the deposition, hearing,

     STIPULATED PROTECTIVE ORDER                                                                  -5-
     CASE NO. 4:19-CV-01878-HSG
 1   or other proceeding, all protected testimony and specify the level of protection being asserted.

 2   When it is impractical to identify separately each portion of testimony that is entitled to protection

 3   and it appears that substantial portions of the testimony may qualify for protection, the Designating

 4   Party or its Counsel may invoke on the record (before the deposition, hearing, or other proceeding is

 5   concluded) a right to have up to 21 days to identify the specific portions of the testimony as to

 6   which protection is sought and to specify the level of protection being asserted. Only those portions

 7   of the testimony that are appropriately designated for protection within the 21 days shall be covered

 8   by the provisions of this Stipulated Protective Order. Alternatively, a Designating Party may

 9   specify, at the deposition or up to 21 days afterwards if that period is properly invoked, that the

10   entire transcript shall be treated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

11   ATTORNEYS’ EYES ONLY.”

12          Parties shall give the other parties notice if they reasonably expect a deposition, hearing or

13   other proceeding to include Protected Material so that the other parties can ensure that only

14   authorized individuals who have signed the “Acknowledgment and Agreement to Be Bound” that is

15   attached hereto as Exhibit A are present at those proceedings. The use of a document as an exhibit

16   at a deposition shall not in any way affect its designation as “CONFIDENTIAL” or “HIGHLY

17   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

18          Transcripts containing Protected Material shall have an obvious legend on the title page that

19   the transcript contains Protected Material, and the title page shall be followed by a list of all pages

20   (including line numbers as appropriate) that have been designated as Protected Material and the

21   level of protection being asserted by the Designating Party. The Designating Party shall inform the

22   court reporter of these requirements. Any transcript that is prepared before the expiration of a 21-

23   day period for designation shall be treated during that period as if it had been designated “HIGHLY

24   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” in its entirety unless otherwise agreed. After

25   the expiration of that period, the transcript shall be treated only as actually designated.

26                  (c) for information produced in some form other than documentary and for any other

27   tangible items, that the Producing Party affix in a prominent place on the exterior of the container or

28   containers in which the information or item is stored the legend “CONFIDENTIAL” or “HIGHLY

     STIPULATED PROTECTIVE ORDER                                                                   -6-
     CASE NO. 4:19-CV-01878-HSG
 1   CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a portion or portions of the information

 2   or item warrant protection, the Producing Party, to the extent practicable, shall identify the protected

 3   portion(s) and specify the level of protection being asserted.

 4          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

 5   designate qualified information or items does not, standing alone, waive the Designating Party’s

 6   right to secure protection under this Order for such material. Upon timely correction of a

 7   designation, the Receiving Party must make reasonable efforts to assure that the material is treated

 8   in accordance with the provisions of this Order.

 9   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
10          6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of

11   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

12   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

13   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

14   challenge a confidentiality designation by electing not to mount a challenge promptly after the

15   original designation is disclosed.

16          6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process

17   by providing written notice of each designation it is challenging and describing the basis for each

18   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must

19   recite that the challenge to confidentiality is being made in accordance with this specific paragraph

20   of the Protective Order. The parties shall attempt to resolve each challenge in good faith and must

21   begin the process by conferring directly (in voice to voice dialogue; other forms of communication

22   are not sufficient) within 7 days of the date of service of notice. In conferring, the Challenging Party

23   must explain the basis for its belief that the confidentiality designation was not proper and must

24   give the Designating Party an opportunity to review the designated material, to reconsider the

25   circumstances, and, if no change in designation is offered, to explain the basis for the chosen

26   designation. A Challenging Party may proceed to the next stage of the challenge process only if it

27   has engaged in this meet and confer process first or establishes that the Designating Party is

28   unwilling to participate in the meet and confer process in a timely manner.

     STIPULATED PROTECTIVE ORDER                                                                   -7-
     CASE NO. 4:19-CV-01878-HSG
 1          6.3     Judicial Intervention. If the Parties cannot resolve a challenge without court

 2   intervention, the Designating Party shall file and serve a motion to retain confidentiality under Civil

 3   Local Rule 7 (and in compliance with Civil Local Rule 79-5, if applicable) within 21 days of the

 4   initial notice of challenge or within 14 days of the parties agreeing that the meet and confer process

 5   will not resolve their dispute, whichever is earlier. Each such motion must be accompanied by a

 6   competent declaration affirming that the movant has complied with the meet and confer

 7   requirements imposed in the preceding paragraph. Failure by the Designating Party to make such a

 8   motion including the required declaration within 21 days (or 14 days, if applicable) shall

 9   automatically waive the confidentiality designation for each challenged designation. In addition, the

10   Challenging Party may file a motion challenging a confidentiality designation at any time if there is

11   good cause for doing so, including a challenge to the designation of a deposition transcript or any

12   portions thereof. Any motion brought pursuant to this provision must be accompanied by a

13   competent declaration affirming that the movant has complied with the meet and confer

14   requirements imposed by the preceding paragraph.

15          The burden of persuasion in any such challenge proceeding shall be on the Designating

16   Party. Frivolous challenges and those made for an improper purpose (e.g., to harass or impose

17   unnecessary expenses and burdens on other parties) may expose the Challenging Party to sanctions.

18   Unless the Designating Party has waived the confidentiality designation by failing to file a motion

19   to retain confidentiality as described above, all parties shall continue to afford the material in

20   question the level of protection to which it is entitled under the Producing Party’s designation until

21   the court rules on the challenge.

22   7.     ACCESS TO AND USE OF PROTECTED MATERIAL
23          7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or

24   produced by another Party or by a Non-Party in connection with this case only for prosecuting,

25   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to

26   the categories of persons and under the conditions described in this Order. When the litigation has

27   been terminated, a Receiving Party must comply with the provisions of Section 13 below (FINAL

28   DISPOSITION).

     STIPULATED PROTECTIVE ORDER                                                                   -8-
     CASE NO. 4:19-CV-01878-HSG
 1          Protected Material must be stored and maintained by a Receiving Party at a location and in a

 2   secure manner that ensures that access is limited solely to the persons authorized to view it under

 3   this Order.

 4          7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

 5   by the court or permitted in writing by the Designating Party, a Receiving Party may disclose any

 6   information or item designated “CONFIDENTIAL” only to:

 7                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 8   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 9   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

10   Bound” that is attached hereto as Exhibit A;

11                  (b) the officers, directors, and employees (including House Counsel) of the

12   Receiving Party to whom disclosure is reasonably necessary for this litigation and who have signed

13   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

14                  (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is

15   reasonably necessary for this litigation and who have signed the “Acknowledgment and Agreement

16   to Be Bound” (Exhibit A);

17                  (d) the court and its personnel;

18                  (e) court reporters and their staff, professional jury or trial consultants, and

19   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

20   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

21                  (f) during their depositions, witnesses in the action to whom disclosure is reasonably

22   necessary and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A),

23   unless otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed

24   deposition testimony or exhibits to depositions that reveal Protected Material must be separately

25   bound by the court reporter and may not be disclosed to anyone except as permitted under this

26   Stipulated Protective Order.

27                  (g) the author or recipient of a document containing the information or a custodian or

28   other person who otherwise possessed or knew the information.

     STIPULATED PROTECTIVE ORDER                                                                   -9-
     CASE NO. 4:19-CV-01878-HSG
 1          7.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

 2   Information or Items. Unless otherwise ordered by the court or permitted in writing by the

 3   Designating Party, a Receiving Party may disclose any information or item designated “HIGHLY

 4   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” only to:

 5                  (a) the Receiving Party’s Outside Counsel of Record in this action, as well as

 6   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the

 7   information for this litigation and who have signed the “Acknowledgment and Agreement to Be

 8   Bound” that is attached hereto as Exhibit A;

 9                  (b) Designated House Counsel of the Receiving Party (1) who has no involvement

10   in competitive decision-making, (2) to whom disclosure is reasonably necessary for this litigation,

11   (3) who has signed the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

12   Exhibit A, and (4) as to whom the procedures set forth in paragraph 7.4(a)(1), below, have been

13   followed. By agreement of the parties, Laurie Hall, Defendant/Counterclaimant’s Senior Corporate

14   Counsel, and Keith Bauman, Defendant/Counterclaimant’s Chief Legal & Human Resources

15   Officer are Designated House Counsel and are granted access to any information or item designated

16   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” without regard to the procedures set

17   forth in paragraph 7.4;

18                  (c) Experts of the Receiving Party (1) to whom disclosure is reasonably necessary for

19   this litigation, and (2) who have signed the “Acknowledgment and Agreement to Be Bound”

20   (Exhibit A);

21                  (d) the court and its personnel;

22                  (e) court reporters and their staff, professional jury or trial consultants and mock

23   jurors, and Professional Vendors to whom disclosure is reasonably necessary for this litigation and

24   who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A); and

25                  (f) the author or recipient of a document containing the information or a custodian or

26   other person who otherwise possessed or knew the information.

27

28

     STIPULATED PROTECTIVE ORDER                                                                 - 10 -
     CASE NO. 4:19-CV-01878-HSG
 1           7.4     Procedures for Approving or Objecting to Disclosure of “HIGHLY

 2   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” Information or Items to Designated House

 3   Counsel. 1

 4                   (a) Unless otherwise ordered by the court or agreed to in writing by the Designating

 5   Party, a Party that seeks to disclose to Designated House Counsel any information or item that has

 6   been designated “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” pursuant to Section

 7   7.3(b) first must make a written notification to the Designating Party that (1) sets forth the full name

 8   of the Designated House Counsel, and (2) describes the Designated House Counsel’s current and

 9   reasonably foreseeable future primary job duties and responsibilities in sufficient detail to determine

10   if House Counsel is involved, or may become involved, in any competitive decision-making.

11                   (b) A Party that makes such a notification and provides the information specified in

12   the preceding paragraph may disclose the subject Protected Material to the identified Designated

13   House Counsel unless, within 7 days of delivering the notification, the Party receives a written

14   objection from the Designating Party. Any such objection must set forth in detail the grounds on

15   which it is based.

16                   (c) A Party that receives a timely written objection must meet and confer with the

17   Designating Party (through direct voice to voice dialogue) to try to resolve the matter by agreement

18   within 7 days of the written objection. If no agreement is reached, the Party seeking to make the

19   disclosure to Designated House Counsel may file a motion as provided in Civil Local Rule 7 (and in

20   compliance with Civil Local Rule 79-5, if applicable) seeking permission from the court to do so.

21   Any such motion must describe the circumstances with specificity, set forth in detail the reasons

22   why the disclosure to Designated House Counsel is reasonably necessary, assess the risk of harm

23   that the disclosure would entail, and suggest any additional means that could be used to reduce that

24   risk. In addition, any such motion must be accompanied by a competent declaration describing the

25   parties’ efforts to resolve the matter by agreement (i.e., the extent and the content of the meet and

26

27   1
       By agreement by the parties, Defendant/Counterclaimant need not comply with the procedures set forth in this
     section to the extent it seeks to disclose “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” information or
28   items to Laurie Hall, Defendant/Counterclaimant’s Senior Corporate Counsel, and/or Keith Bauman,
     Defendant/Counterclaimant’s Chief Legal & Human Resources Officer.
     STIPULATED PROTECTIVE ORDER                                                                        - 11 -
     CASE NO. 4:19-CV-01878-HSG
 1   confer discussions) and setting forth the reasons advanced by the Designating Party for its refusal to

 2   approve the disclosure.

 3          In any such proceeding, the Party opposing disclosure to Designated House Counsel shall

 4   bear the burden of proving that the risk of harm that the disclosure would entail (under the

 5   safeguards proposed) outweighs the Receiving Party’s need to disclose the Protected Material to its

 6   Designated House Counsel.

 7   8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
 8

 9          If a Party is served with a subpoena or a court order issued in other litigation that compels

10   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

11   “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” that Party must:

12                  (a) promptly notify in writing the Designating Party and its Counsel. Such

13   notification shall include a copy of the subpoena or court order;

14                  (b) promptly notify in writing the party who caused the subpoena or order to issue in

15   the other litigation that some or all of the material covered by the subpoena or order is subject to

16   this Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and

17                  (c) cooperate with respect to all reasonable procedures sought to be pursued by the

18   Designating Party whose Protected Material may be affected.

19                  If the Designating Party timely seeks a protective order, the Party served with the

20   subpoena or court order shall not produce any information designated in this action as

21   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” before a

22   determination by the court from which the subpoena or order issued, unless the Party has obtained

23   the Designating Party’s permission. The Designating Party shall bear the burden and expense of

24   seeking protection in that court of its confidential material – and nothing in these provisions should

25   be construed as authorizing or encouraging a Receiving Party in this action to disobey a lawful

26   directive from another court.

27

28

     STIPULATED PROTECTIVE ORDER                                                                 - 12 -
     CASE NO. 4:19-CV-01878-HSG
 1   9.     A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
            LITIGATION
 2

 3                  (a) The terms of this Order are applicable to information produced by a Non-Party in

 4   this action and designated as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 5   ATTORNEYS’ EYES ONLY.” Such information produced by Non-Parties in connection with this

 6   litigation is protected by the remedies and relief provided by this Order. Nothing in these provisions

 7   should be construed as prohibiting a Non-Party from seeking additional protections.

 8                  (b) In the event that a Party is required, by a valid discovery request, to produce a

 9   Non-Party’s confidential information in its possession, and the Party is subject to an agreement with

10   the Non-Party not to produce the Non-Party’s confidential information, then the Party shall:

11                      1. promptly notify in writing the Requesting Party and the Non-Party that some

12   or all of the information requested is subject to a confidentiality agreement with a Non-Party;

13                      2. promptly provide the Non-Party with a copy of the Stipulated Protective

14   Order in this litigation, the relevant discovery request(s), and a reasonably specific description of

15   the information requested; and

16                      3. make the information requested available for inspection by the Non-Party.

17                  (c) If the Non-Party fails to object or seek a protective order from this court within

18   14 days of receiving the notice and accompanying information, the Receiving Party may produce

19   the Non-Party’s confidential information responsive to the discovery request. If the Non-Party

20   timely seeks a protective order, the Receiving Party shall not produce any information in its

21   possession or control that is subject to the confidentiality agreement with the Non-Party before a

22   determination by the court. Absent a court order to the contrary, the Non-Party shall bear the burden

23   and expense of seeking protection in this court of its Protected Material.

24   10.    UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

25          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected

26   Material to any person or in any circumstance not authorized under this Stipulated Protective Order,

27   the Receiving Party must immediately (a) notify in writing the Designating Party of the

28   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected

     STIPULATED PROTECTIVE ORDER                                                                 - 13 -
     CASE NO. 4:19-CV-01878-HSG
 1   Material, (c) inform the person or persons to whom unauthorized disclosures were made of all the

 2   terms of this Order, and (d) request such person or persons to execute the “Acknowledgment and

 3   Agreement to Be Bound” that is attached hereto as Exhibit A.

 4   11.    INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
 5

 6          When a Producing Party gives notice to Receiving Parties that certain inadvertently

 7   produced material is subject to a claim of privilege or other protection, the obligations of the

 8   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

 9   is not intended to modify whatever procedure may be established in an e-discovery order that

10   provides for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d)

11   and (e), insofar as the parties reach an agreement on the effect of disclosure of a communication or

12   information covered by the attorney-client privilege or work product protection, the parties may

13   incorporate their agreement in the stipulated protective order submitted to the court.

14   12.    MISCELLANEOUS
15          12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to

16   seek its modification by the court in the future.

17          12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order

18   no Party waives any right it otherwise would have to object to disclosing or producing any

19   information or item on any ground not addressed in this Stipulated Protective Order. Similarly, no

20   Party waives any right to object on any ground to use in evidence of any of the material covered by

21   this Protective Order.

22          12.3    Filing Protected Material. Without written permission from the Designating Party or

23   a court order secured after appropriate notice to all interested persons, a Party may not file in the

24   public record in this action any Protected Material. A Party that seeks to file under seal any

25   Protected Material must comply with Civil Local Rule 79-5. Protected Material may only be filed

26   under seal pursuant to a court order authorizing the sealing of the specific Protected Material at

27   issue. Pursuant to Civil Local Rule 79-5, a sealing order will issue only upon a request establishing

28   that the Protected Material at issue is privileged, protectable as a trade secret, or otherwise entitled

     STIPULATED PROTECTIVE ORDER                                                                   - 14 -
     CASE NO. 4:19-CV-01878-HSG
 1   to protection under the law. If a Receiving Party's request to file Protected Material under seal

 2   pursuant to Civil Local Rule 79-5(e) is denied by the court, then the Receiving Party may file the

 3   Protected Material in the public record pursuant to Civil Local Rule 79-5(e)(2) unless otherwise

 4   instructed by the court.

 5   13.    FINAL DISPOSITION
 6          Within 60 days after the final disposition of this action, as defined in Section 4, each

 7   Receiving Party must return all Protected Material to the Producing Party or destroy such material.

 8   As used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations,

 9   summaries, and any other format reproducing or capturing any of the Protected Material. Whether

10   the Protected Material is returned or destroyed, the Receiving Party must submit a written

11   certification to the Producing Party (and, if not the same person or entity, to the Designating Party)

12   by the 60-day deadline that (1) identifies (by category, where appropriate) all the Protected Material

13   that was returned or destroyed and (2) affirms that the Receiving Party has not retained any copies,

14   abstracts, compilations, summaries or any other format reproducing or capturing any of the

15   Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival copy

16   of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,

17   correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant

18   and expert work product, even if such materials contain Protected Material. Any such archival

19   copies that contain or constitute Protected Material remain subject to this Protective Order as set

20   forth in Section 4 (DURATION).

21          IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

22   DATED: September 26, 2019                     /s/Gregory S. Gilchrist
                                                   Gregory S. Gilchrist
23
                                                   KILPATRICK TOWNSEND & STOCKTON LLP
24                                                 Attorneys for Defendant/Counterclaimant

25

26   DATED: September 26, 2019                      /s/J. Scott Gerien
                                                   J. Scott Gerien
27                                                 DICKENSON, PEATMAN & FOGARTY
28                                                 Attorneys for Plaintiff/Counterdefendant

     STIPULATED PROTECTIVE ORDER                                                                - 15 -
     CASE NO. 4:19-CV-01878-HSG
 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.
 3

 4   DATED: 9/27/2019                _____________________________________
                                     Honorable Haywood S. Gilliam, Jr.
 5                                   United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                        - 16 -
     CASE NO. 4:19-CV-01878-HSG
 1                                                EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3                   I,                                             [print or type full name], of

 4                                           [print or type full address], declare under penalty of perjury

 5   that I have read in its entirety and understand the Stipulated Protective Order that was issued by

 6   the United States District Court for the Northern District of California on ____________, 2019 in

 7   the case of JaM Cellars, Inc. v. The Wine Group LLC, Case No. 4:19-cv-01878-HSG. I agree to

 8   comply with and to be bound by all the terms of this Stipulated Protective Order and I understand

 9   and acknowledge that failure to so comply could expose me to sanctions and punishment in the

10   nature of contempt, which could include fines and/or jail time. I solemnly promise that I will not

11   disclose in any manner any information or item that is subject to this Stipulated Protective Order

12   to any person or entity except in strict compliance with the provisions of this Order.

13                   I further agree to submit to the jurisdiction of the United States District Court for

14   the Northern District of California for the purpose of enforcing the terms of this Stipulated

15   Protective Order, even if such enforcement proceedings occur after termination of this action.

16                   I hereby appoint __________________________ [print or type full name] of

17   _________________________________________ [print or type full address and telephone

18   number] as my California agent for service of process in connection with this action or any

19   proceedings related to enforcement of this Stipulated Protective Order.

20

21   Date:

22   City and State where sworn and signed:

23   Printed name:
24                   [printed name]

25   Signature:
                     [signature]
26

27

28

     STIPULATED PROTECTIVE ORDER                                                                    - 17 -
     CASE NO. 4:19-CV-01878-HSG
